Citation Nr: 1409060	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  12-15 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1967 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which reopened the claim for service connection for spondylolisthesis of L4 and L5, claimed as low back condition as secondary to bilateral pes planus, and denied it on the merits.  
  
Although the RO characterized the Veteran's claim as service connection for spondylolisthesis of L4 and L5, claimed as low back condition as secondary to bilateral pes planus, the claims file reflects the Veteran having several diagnoses of back disabilities, to include spondylolisthesis, degenerative disc disease, spinal stenosis, and osteopenia.  The Board has expanded the Veteran's service connection claim to include consideration of whether service connection may be awarded for each of his diagnosed low back disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, in accordance with Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral pes planus.

The Veteran testified at a November 2013 video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with electronic records maintained in the Virtual VA system.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issue of service connection for a low back disability, to include as secondary to service-connected bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection was initially denied on the merits in a December 2008 rating decision, on the grounds that there was no nexus to service, nor a nexus to a service-connected disability.

2.  The evidence received since the December 2008 rating decision is not cumulative and redundant; not previously considered by agency decision makers; relates to an unestablished fact necessary to substantiate the Veteran's claim; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.   The December 2008 rating decision that denied service connection for spondylolisthesis of L4 and L5, claimed as low back condition as secondary to bilateral pes planus is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.   New and material evidence has been received, and the Veteran's claim for service connection for a low back disability to include as secondary to service-connected bilateral pes planus, is reopened.  38 U.S.C.A. § 5108 (West 2002);  38 C.F.R. § 3.156(a) (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.    Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126;  38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, as this matter is being reopened and remanded, no discussion of VA's duties to notify and assist is warranted.  

II.  New and Material Evidence

The Board recognizes that the RO reopened the previously denied claim of service connection for spondylolisthesis of L4 and L5, claimed as low back condition as secondary to bilateral pes planus in the November 2011 rating  decision.  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

Service connection for spondylolisthesis of L4 and L5, claimed as low back condition as secondary to bilateral pes planus, was initially denied on the merits in a December 2008 rating decision, on the grounds that there was no nexus to service, nor a nexus to a service-connected disability.  The Veteran did not appeal the denial of his claim and the December 2008 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence received since the December 2008 rating decision includes a July 2011 opinion from Dr. J.H., the Veteran's chiropractor.  Dr. J.H. stated that the injuries to the Veteran's feet caused postural distortion to the degree where he was starting to have lower back pain, and it was likely that the postural and muscular distortion may be playing a role in the Veteran's current back condition.  The opinion from Dr. J.H. is new as it was not previously considered and is also material as it relates to a previously unestablished fact, a possible  relationship between the Veteran's current back disability and his service-connected pes planus, and does so in a positive manner, raising a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, new and material evidence having been submitted, the reopening of the previously denied claim was appropriate. 

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received, the claim of service connection for a low back disability, to include as secondary to service-connected bilateral pes planus, is reopened.


REMAND

The Veteran argues that he suffers from a low back disability as a result of his service-connected bilateral pes planus.  As stated above, the July 2011 opinion from Dr. J.H. raised the possibility of a relationship between the Veteran's back condition and his service-connected pes planus.  However, the opinion fails to meet the required evidentiary standard, in that it is too speculative upon which to base a grant of service connection.  See Bostain v. West, 11 Vet. App. 124, 127-28; see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative). 
 
Additionally, the claims file shows that the Veteran has several diagnoses, including spondylolisthesis, degenerative disc disease, spinal stenosis, and osteopenia.  The Veteran was provided with VA examinations regarding his back disability in October 2008 and September 2011.  The October 2008 VA examiner diagnosed the Veteran with degenerative disc disease and degenerative spondylolisthesis at L4 and L5. The September 2011 VA examiner diagnosed the Veteran with spondylolisthesis with subsequent spinal stenosis.  Both examiners opined that the Veteran's spondylolisthesis was not the result of his service-connected pes planus.  However, the examiners did not address the relationship, if any, between the Veteran's other diagnosed back disabilities and his service-connected bilateral pes planus.  Once VA provides an examination for a claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. App. 46 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, an additional examination is required to address the relationship, if any, between the all of the Veteran's diagnosed low back disabilities and his service-connected bilateral pes planus is necessary.  Also, the examiners should address the relationship, if any, between the Veteran's current back disabilities and his active duty service.  


Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA spine examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  

The examiner must identify all current back disabilities.   The examiner must then opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed low back disability is caused or aggravated by a) military service or b) the Veteran's service-connected pes planus.  

The requested opinion must be accompanied by a thorough reasons and basis for the opinion rendered.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  

2.  Following completion of the above development requested, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided with a supplemental statement of the case and an appropriate period of time allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


